 

Exhibit 10.2

 

Stock REDEMPTION Agreement

(Trojan Investments LLC)

(Series A Fixed Rate Cumulative Preferred Stock)

 

This Stock Redemption Agreement (this “Agreement”), dated as of July 13, 2020,
is entered into between Trojan Investments LLC, a California limited liability
company (“Seller”), and FAT Brands Inc., a Delaware corporation (the “Company”)
(each, a “Party” and, collectively, the “Parties”).

 

Recitals

 

WHEREAS, the Company has authorized the issuance of up to 100,000 shares of
Series A Fixed Rate Cumulative Preferred Stock, par value $0.0001 per share (the
“Series A Preferred Stock”) pursuant to a Certificate of Designation of Rights
and Preferences of the Series A Preferred Stock filed with the Secretary of
State of the State of Delaware on or about June 8, 2018 (the “Certificate of
Designation”);

 

WHEREAS, Seller owns an aggregate of 80,000 shares of Series A Preferred Stock
(the “Redeemed Shares”) of the Company; and

 

WHEREAS, Seller wishes to sell to the Company, and the Company wishes to
purchase and redeem from Seller, all of the Redeemed Shares, as more fully
described and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
Purchase and Sale

 

Section 1.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, in consideration for the Purchase Price (as defined herein), at each
Closing (as defined herein) Seller shall sell, transfer, and deliver to the
Company, and the Company shall redeem and purchase from Seller, all of Seller’s
right, title, and interest in and to the Redeemed Shares to be purchased at such
Closing, including the right to receive any accumulated accrued and unpaid
dividends on such Redeemed Shares for any Dividend Period (as defined in the
Certificate of Designation) ending or prior to the date of redemption (the
“Redemption”), free and clear of any pledge, lien, charge, security interest,
mortgage, claim, or other encumbrance (each, an “Encumbrance”).

 

Section 1.02 Purchase Price; Allocation. The purchase price for the Redeemed
Shares shall be $100.00 per share, plus any accumulated accrued and unpaid
dividends on such Redeemed Shares for any Dividend Period (as defined in the
Certificate of Designation) ending or prior to the date of redemption (the
“Purchase Price”). The payment delivered to Seller at each Closing shall be
allocated first to accumulated accrued and unpaid dividends in arrears for any
Dividend Period ending on or prior to the applicable Closing Date, and
thereafter to the Redeemed Shares. The Company shall pay the Purchase Price to
Seller at each Closing in cash, by wire transfer of immediately available funds
to such bank account as shall be specified in writing by Seller.

 

1

 

 

Section 1.03 Certificate of Designation. Seller shall not make a new election to
redeem any of the Redeemed Shares pursuant to the redemption provisions of the
Certificate of Designation, and hereby withdraws any such election or notice
thereof heretofore delivered to the Company. Seller hereby waives the provisions
in Section 3(d) and Section 3(e) of the Certificate of Designation that restrict
or prevent the Company from declaring, paying, setting apart for payment,
redeeming, purchasing or otherwise acquiring for any consideration any Parity
Shares or Junior Shares (as each term is defined in the Certificate of
Designation).

 

Section 1.04 Withholding Taxes. The Company shall be entitled to deduct and
withhold from the Purchase Price all taxes that The Company is required to
deduct and withhold from such payment under applicable tax laws. Any amount so
deducted and withheld shall be paid over to the appropriate governmental body
and shall be treated as delivered to Seller hereunder.

 

ARTICLE II
CLOSING

 

Section 2.01 Closings. The closings of the Redemption contemplated by this
Agreement (each, a “Closing”) shall take place in tranches based on the
following schedule:

 

  a) 20% of the gross proceeds of the Company’s pending offering of Series B
Cumulative Preferred Stock up to a maximum of $2,000,000, to be paid at the
initial closing of such offering;   b) an additional $2,000,000 no later than
December 31, 2020;   c) an additional $2,000,000 no later than June 30, 2021;
and   d) the balance of the Purchase Price by no later than December 31, 2021;

 

(each, a “Closing Date”); provided, that the Company may at its option
accelerate the timing of any Closing to an earlier date upon notice to Seller.
Each Closing shall take place at the offices of the offices of Loeb & Loeb LLP,
10100 Santa Monica Blvd., Los Angeles CA 90067, or remotely by the exchange of
documents and signatures (or their electronic counterparts). In the event that
the Company fails to deliver the consideration payable for any tranche of
Redeemed Shares on or prior to the applicable Closing Date, default interest
shall begin to accrue on such unpaid amount until it is fully paid at the rate
of five percent (5.0%) per annum.

 

Section 2.02 Closing Deliverables.

 

(a) Seller’s Deliveries. At each Closing, Seller shall deliver to the Company
for cancelation such share certificate(s) representing the number of Redeemed
Shares to be purchased at the Closing duly endorsed to the Company for transfer
and, if requested by the Company, Seller shall duly execute and deliver an
assignment separate from certificate for the Redeemed Shares and shall execute
and deliver any additional documents or assignments necessary to effectuate the
transfer and conveyance of such Redeemed Shares. The Company will promptly
deliver to the Seller a new share certificate for the balance of any certificate
delivered by Seller that is not being cancelled.

 

2

 

 

 

(b) Company’s Deliveries. At each Closing, The Company shall deliver and pay to
Seller the Purchase Price for the Redeemed Shares to be purchased at such
Closing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to the Company that the statements contained in
this ARTICLE III are true and correct as of the date hereof.

 

Section 3.01 Organization and Authority of Seller; Enforceability. Seller is a
limited liability company duly organized, validly existing, and in good standing
under the laws of its the state of formation. Seller has full limited liability
company power and authority to enter into this Agreement and the documents to be
delivered by Seller hereunder, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby. The execution, delivery, and
performance by Seller of this Agreement and the documents to be delivered by
Seller hereunder and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite limited liability company action on
the part of Seller. This Agreement and the documents to be delivered by Seller
hereunder have been duly executed and delivered by Seller and (assuming due
authorization, execution, and delivery by the Company of this Agreement)
constitute legal, valid, and binding obligations of Seller, enforceable against
Seller in accordance with their respective terms, except as may be limited by
any bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
or other similar laws affecting the enforcement of creditors’ rights generally
or by general principles of equity.

 

Section 3.02 No Conflicts; Consents. The execution, delivery, and performance by
Seller of this Agreement and the documents to be delivered by Seller hereunder,
and the consummation of the transactions contemplated hereby, do not and will
not: (a) violate or conflict with the organizational documents of Seller; (b)
violate or conflict with any judgment, order, decree, statute, law, ordinance,
rule, or regulation applicable to Seller; or (c) conflict with or result in
(with or without notice or lapse of time or both) any violation of, or default
under, or give rise to a right of termination, acceleration, or modification of
any obligation or loss of any benefit under any contract, oral or written, or
other instrument to which Seller is a party or otherwise bound. No consent,
approval, waiver, or authorization is required to be obtained by Seller from any
person or entity (including any governmental authority) in connection with the
execution, delivery, and performance by Seller of this Agreement and the
consummation of the transactions contemplated hereby.

 

3

 

 



Section 3.03 Legal Proceedings. Seller is not a party to any claim, action,
suit, proceeding, or governmental investigation (“Action”) and, to Seller’s
knowledge, there is no threatened Action (a) relating to or affecting the
Redeemed Shares or in which a charging order against the Redeemed Shares has
been sought or awarded; or (b) that challenges or seeks to prevent, enjoin, or
otherwise delay the transactions contemplated by this Agreement.

 

Section 3.04 Ownership of Redeemed Shares.

 

(a) Seller has good and valid title to all of the Redeemed Shares, free and
clear of all Encumbrances.

 

(b) There are no voting trusts, proxies, or other agreements or understandings
in effect with respect to the voting, transfer, or assignment of any of the
Redeemed Shares.

 

Section 3.05 Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Seller that the statements contained in
this ARTICLE IV are true and correct as of the date hereof.

 

Section 4.01 Organization and Authority of the Company; Enforceability. The
Company is a corporation duly organized, validly existing, and in good standing
under the laws of the state of Delaware. The Company has full corporate power
and authority to enter into this Agreement and the documents to be delivered by
the Company hereunder, to carry out its obligations hereunder, and to consummate
the transactions contemplated hereby. The execution, delivery, and performance
by the Company of this Agreement and the documents to be delivered by the
Company hereunder and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite corporate action on the part of the
Company. This Agreement and the documents to be delivered by the Company
hereunder have been duly executed and delivered by the Company, and (assuming
due authorization, execution, and delivery by Seller of this Agreement)
constitute legal, valid, and binding obligations of the Company, enforceable
against it in accordance with their terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.

 

Section 4.02 No Conflicts; Consents. The execution, delivery, and performance by
the Company of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) violate or conflict with the
Certificate of Incorporation, Bylaws or other organizational documents of the
Company; (b) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule, or regulation applicable to the Company; or (c) conflict with
or result in (with or without notice or lapse of time or both) any violation of,
or default under, or give rise to a right of termination, acceleration, or
modification of any obligation or loss of any benefit under any contract, oral
or written, or other instrument to which the Company is a party or otherwise
bound. No consent, approval, waiver, or authorization is required to be obtained
by the Company from any person or entity (including any governmental authority)
in connection with the execution, delivery, and performance by the Company of
this Agreement and the consummation of the transactions contemplated hereby.

 

4

 

 

Section 4.03 Legal Proceedings. There is no Action pending or, to the Company’s
knowledge, threatened against or by the Company or any of its affiliates that
challenges or seeks to prevent, enjoin, or otherwise delay the transactions
contemplated by this Agreement.

 

Section 4.04 Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

 

ARTICLE V
MUTUAL RELEASES

 

Section 5.01 Release by Seller. The Company’s obligation to pay the Purchase
Price for Redeemed Shares shall be satisfied and discharged with respect to each
tranche of Redeemed Shares that is acquired and paid for as provided in Article
II. In addition, upon the payment in full of the aggregate Purchase Price to be
paid to Seller hereunder, Seller, on behalf of itself and each of its members,
managers, officers, agents, employees, and representatives, and any of its or
their successors, assigns, and affiliates (collectively, the “Seller Releasing
Parties”), shall absolutely, unconditionally, and irrevocably release and
discharge the Company, and each of its officers, agents, employees, stockholders
and representatives, and any of its or their successors, assigns, and affiliates
(collectively, the “Company Released Parties”) from any and all claims,
counterclaims, actions, causes of action, suits, defenses, debts, obligations,
promises, expenses, liabilities, setoffs, accounts, covenants, contracts,
agreements, costs, judgments, and demands whatsoever, whether at law, in equity,
contract, tort, or otherwise (whether fixed or contingent, known or unknown,
liquidated or unliquidated) (each, a “Claim”), which any of the Seller Releasing
Parties now has, or may hereafter have, against any of the Company Released
Parties, arising out of or relating to events, actions, omissions, facts, or
circumstances occurring, arising, or existing at or prior to Closing. Each of
the Seller Releasing Parties shall refrain from, directly or directly, asserting
any Claim or demand or commencing, instituting, or causing to be commenced, any
Action of any kind against any Company Released Party based upon any matter
released pursuant to this Section 5.01.

 

Section 5.02 Release by the Company. Upon the payment in full of the aggregate
Purchase Price to be paid to Seller hereunder, the Company, on behalf of itself
and each of its officers, agents, employees, stockholders and representatives,
and any of its or their successors, assigns, and affiliates, in each case, other
than any Seller Released Party (as defined herein) (collectively, the “Company
Releasing Parties”), shall absolutely, unconditionally, and irrevocably releases
and discharges Seller, and each of its members, managers, officers, agents,
employees, and representatives, and any of its or their successors, assigns, and
affiliates (collectively, the “Seller Released Parties”) from any and all Claims
which any of the Company Releasing Parties now has, or may hereafter have,
against any of the Seller Released Parties, arising out of or relating to
events, actions, omissions, facts, or circumstances occurring, arising, or
existing at or prior to Closing. Each of the Company Releasing Parties shall
refrain from, directly or directly, asserting any Claim or demand or commencing,
instituting, or causing to be commenced, any Action of any kind against any
Seller Released Party based upon any matter released pursuant to this Section
5.02.

 

5

 

 

Section 5.03 General. In entering into the release of claims provided under this
Article V, each of Seller and the Company hereby acknowledge and agree, on
behalf of itself and each of the Seller Releasing Parties and Company Releasing
Party, respectively, that Claims or facts in addition to or different from what
each of them may now know, believe, or suspect to exist might hereafter be
discovered; nevertheless, it is such Party’s intention, by entering into this
Agreement to, upon the payment in full of the aggregate Purchase Price to
Seller, fully, finally, and forever release, discharge, and settle all of the
Claims described in this Article V, notwithstanding the existence or possible
future discovery of any such additional or different Claim or fact, and the
existence or possible future discovery of any such additional or different Claim
or fact will in no manner affect this Agreement or the release set forth herein.
In addition, each Party certifies that it has read the provisions of California
Civil Code Section 1542 and has consulted its own legal counsel regarding that
section. Each Party waives any and all rights under California Civil Code
Section 1542, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

ARTICLE VI
Miscellaneous

 

Section 6.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.

 

Section 6.02 Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal, or unenforceable, the Parties shall negotiate in good faith
to modify the Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 6.03 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the Parties with respect
to the subject matter contained herein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement, those in documents to be delivered
hereunder, and/or the Disclosure Schedules (other than an exception expressly
set forth as such in the Disclosure Schedules), the statements in the body of
this Agreement will control.

 

6

 

 

Section 6.04 Further Assurances. Following each Closing, each of the Parties
shall, and shall cause their respective affiliates to, execute and deliver such
additional documents, instruments, conveyances, and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement.

 

Section 6.05 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
permitted assigns. Neither Party may assign its rights or obligations hereunder
without the prior written consent of the other Party.

 

Section 6.06 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit, or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 6.07 Amendment and Modification. This Agreement may only be amended,
modified, or supplemented by an agreement in writing signed by each Party. No
waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving.

 

Section 6.08 Governing Law. All matters arising out of or relating to this
Agreement or the transactions contemplated hereby shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction).

 

Section 6.09 Submission to Jurisdiction. Any legal suit, action, or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby shall be instituted in the federal courts of the United States of America
or the courts of the State of California in each case located in the city of Los
Angeles, and each Party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action, or proceeding.

 

Section 6.10 Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 6.11 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 6.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[signature page follows]

 

7

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers or
representatives, thereunto duly authorized.

 

  FAT Brands, Inc.         By: /s/ Andrew Wiederhorn   Name: Andrew Wiederhorn  
Title: Chief Executive Officer         Trojan Investments, LLC         By: /s/
Kenneth J. Anderson   Name: Kenneth J. Anderson   Title:  

 

8

 

 